EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Walter G. Hanchuk (Reg. No. 35179) on 05/06/2022. 

This listing of claims will replace all prior versions and listings of claims in the application.

1. (Currently Amended) A machine learning workflow decoupling apparatus, comprising: 
a memory; 
a component collection in the memory, including: 
a machine learning workflow decoupler component; 
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, 
wherein the processor issues instructions from the machine learning workflow decoupler component, stored in the memory, to: 
obtain, via the processor, a decoupled machine learning workflow generation request, wherein the decoupled machine learning workflow generation request includes at least one directed acyclic graph; 
determine, via the processor, a set of decoupled tasks specified via the decoupled machine learning workflow generation request, wherein each decoupled task in the set of decoupled tasks is associated with a corresponding class; 
determine, via the processor, dependencies among decoupled tasks in the set of decoupled tasks, wherein decoupled tasks decouple machine learning structures from interfaces for machine learning structures; and 
generate, via the processor, a decoupled machine learning workflow structure comprising the set of decoupled tasks and the determined dependencies, wherein the decoupled machine learning workflow structure is executed via a decoupled machine learning workflow controller to produce machine learning results,
wherein the decoupled machine learning workflow structure employs a directed acyclic graph to organize the set of decoupled tasks and the determined dependencies, 
wherein the decoupled machine learning workflow controller is configured to process the directed acyclic graph and to store the produced machine learning results; and  
wherein the produced machine learning results are translated, via the processor, into commands.  

 
2. (Original) The apparatus of claim 1, wherein each decoupled task in the set of decoupled tasks is independent of other decoupled tasks.  

3. (Original) The apparatus of claim 1, wherein each decoupled task in the set of decoupled tasks is configured to include a specification of a set of inputs and of a set of outputs.  

4. (Original) The apparatus of claim 1, wherein a first user interface is provided for creation of a decoupled task by a first entity, and a second user interface is provided for creation of the corresponding class of the decoupled task by a second entity.  

5. (Original) The apparatus of claim 1, wherein dependencies among decoupled tasks in the set of decoupled tasks specify the order of execution of the decoupled tasks.  

6. (Original) The apparatus of claim 1, wherein dependencies among decoupled tasks in the set of decoupled tasks specify for each decoupled task which other decoupled tasks provide inputs utilized by the respective decoupled task.  

7. (Cancelled) 

8. (Cancelled) 

9. (Original) The apparatus of claim 1, wherein the produced machine learning results are stored in a Bonsai tree format.  

10. (Currently Amended) The apparatus of claim 1, wherein the produced machine learning results are stored in JavaScript Object Notation (JSON) format.  

REASONS FOR ALLOWANCE
	
Claims 1-6, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claim 1.

The features as recited in independent claim 1: “determine, via the processor, dependencies among decoupled tasks in the set of decoupled tasks, wherein decoupled tasks decouple machine learning structures from interfaces for machine learning structures; and generate, via the processor, a decoupled machine learning workflow structure comprising the set of decoupled tasks and the determined dependencies, wherein the decoupled machine learning workflow structure is executed via a decoupled machine learning workflow controller to produce machine learning results, wherein the decoupled machine learning workflow structure employs a directed acyclic graph to organize the set of decoupled tasks and the determined dependencies, wherein the decoupled machine learning workflow controller is configured to process the directed acyclic graph and to store the produced machine learning results; and  wherein the produced machine learning results are translated, via the processor, into commands,” when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/Primary Examiner, Art Unit 2199